                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA,
                                WESTERN DIVISION

 IN RE:                                                        BK 18-71931-JHH-13
 JAMES B. CROWE
 Social Security No. XXX-XX-8012
 RACHEL C. CROWE
 Social Security No. XXX-XX-4397
               Debtor.


                                  CONFIRMATION ORDER

 The above debtor(s) (the "Debtor") filed a chapter 13 plan on February 19, 2019, which was
 modified by the trustee's report and recommendation filed on March 22, 2019 in accordance with
 Administrative Order No. 17-07 (as modified, the "Plan"). After sufficient notice and
 opportunity for all parties to be heard, and based on the trustee's review and recommendation and
 the record before the court, the court finds that the Plan meets the requirements of 11 U.S.C. §
 1325 and approves the withdrawal of the trustee’s objections to confirmation. Accordingly, it is
 ORDERED:

 1. Confirmation. The Plan is confirmed with the following modifications:

        a. [Section 2.4] The section lists a sequence of payments for proceeds of estate causes of
        action and erroneously references Administrative Order No. 17-06 (which is not
        applicable). The section is corrected to reference Administrative Order No. 17-07.

 2. Attorney's Fee. The Debtors’ attorney is awarded a fee in the amount of $3,750.00, of which
 $3,400.00 is due and payable from the estate.

 3. Dismissal. If this case is dismissed, any monies received by the chapter 13 trustee prior to
 the order of dismissal shall be distributed according to the Plan. Any monies received after an
 order of dismissal shall be distributed to the Debtor.

 4. Relief from Stay and Co-Debtor Stay. If the Debtor elected, in Section 3.5 of the Plan, to
 surrender collateral securing a creditor's claim, then (a) the stay under 11 U.S.C. § 362(a) is
 terminated as to the collateral only, and (b) the stay under 11 U.S.C. § 1301(a) is terminated in
 its entirety as to any co-debtor duly served with the Plan.

        DONE this the 1st day of April 2019.

                                                  /s/ JENNIFER H. HENDERSON
                                                  UNITED STATES BANKRUPTCY JUDGE




Case 18-71931-JHH13        Doc 71    Filed 04/01/19 Entered 04/01/19 12:20:30           Desc Main
                                    Document     Page 1 of 1
